

Exhibit 10.1
BELLICUM PHARMACEUTICALS, INC.
AMENDMENT TO CONSULTING AGREEMENT


This Amendment to Consulting Agreement (this “Amendment”), amending that certain
Consulting Agreement (the “Consulting Agreement”), dated May 18, 2016, by and
between Bellicum Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
and Kevin M. Slawin, M.D. (“Consultant”), is entered into as of March 21, 2017
by and between the Company and Consultant. Capitalized terms used herein which
are not defined herein shall have the definition ascribed to them in the
Consulting Agreement.
RECITALS
WHEREAS, the Company and Consultant have previously entered into the Consulting
Agreement;
WHEREAS, Section 9(b) of the Consulting Agreement provides that the Consulting
Agreement may not be altered, modified, or amended except by written instrument
signed by the Parties;
WHEREAS, Section 2 of the Consulting Agreement provides that the Consulting Term
is defined as January 1, 2017 through June 30, 2017.
WHEREAS, the Company and Consultant wish to extend the Consulting Term by nine
months, through March 30, 2018, and to make other changes to the Consulting
Agreement as set forth below.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing and the promises and covenants
contained herein and in the Consulting Agreement, and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto agree as follows:
1.Section 2 of the Consulting Agreement. Section 2 of the Consulting Agreement
be and it hereby is, amended and restated in its entirety to read as follows:
“2. Commencement of Consulting Services. Provided that Advisor remains employed
with the Company through the Employment Termination Date, on January 1, 2017,
Advisor shall become an independent contractor to the Company and shall provide
the Consulting Services to the Company pursuant to the remaining provisions of
this Agreement, for a term ending on March 30, 2018, or until such earlier date
if Advisor's Consulting Services are terminated by either the Company or Advisor
pursuant to the terms of Section 6 herein (the “Consulting Term”).”


1



--------------------------------------------------------------------------------




2.    Section 3 of the Consulting Agreement. Section 3 of the Consulting
Agreement is hereby amended by (a) deleting the following three sentences from
the end of the second paragraph of Section 3:
“In completing the Projects, Advisor agrees to provide his own equipment, tools,
and other materials at his own expense; however, the Company will make its
facilities and equipment available to Advisor when necessary. The Chair of the
Science Committee retains the right to unilaterally modify, amend or change a
written request for a Project at any time. During the Consulting Term, the
Company shall provide Advisor with an office space at the Company Premises to
conduct the Consulting Services.”
And (b) replacing the three above sentences with the following two sentences:
“In completing the Projects, Advisor agrees to provide his own office,
equipment, tools, and other materials at his own expense. The Chair of the
Science Committee retains the right to unilaterally modify, amend or change a
written request for a Project at any time.”
3.    Exhibit B of the Consulting Agreement. Exhibit B of the Consulting
Agreement is hereby deleted in its entirety and replaced with the following:


“Exhibit B


•
If requested by the Chair of the Science Committee: participate at and report
back to the Chair of the Science Committee on relevant external scientific and
clinical meetings and conferences.

•
If requested by the Chair of the Science Committee: review the Company’s
preclinical and clinical pipelines, and assess the quality and competitiveness
of the Company’s R&D programs and technology initiatives from a scientific
perspective, including associated risk profile; in this capacity, if requested
by the Board of Directors or the Chair of the Science Committee, participate as
an observer and advisor in meetings of the Company’s Scientific Advisory Board
and Clinical Advisory Board.

•
If requested by the Chief Executive Officer of the Company, participate as an
observer in meetings of the Company’s Product Steering Committee.”

4.    Effect of Amendment. Except as expressly modified by this Amendment, the
Consulting Agreement shall remain unmodified and in full force and effect.
5.    Governing Law. This Amendment shall be governed and construed in
accordance with the laws of the State of Texas without reference to principles
of conflict of laws.
6.    Counterparts. This Amendment may be executed via facsimile or electronic
(i.e., PDF) transmission and in counterparts, each of which shall be deemed an
original, but both of which together shall constitute one and the same
instrument.


2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment to Consulting
Agreement as of the date first written above.
COMPANY:
BELLICUM PHARMACEUTICALS, INC.


By: /s/ Richard A. Fair
Name: Richard A. Fair
Title: President and CEO


CONSULTANT:
KEVIN M. SLAWIN, M.D.


/s/ Kevin M. Slawin, M.D.
(Signature)




























 
   







3

